Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, within claim 4, applicants have specified that the polyol, which by definition is multifunctional, has a functionality range endpoint of 1.  Clarification is required as to how the functionality of the polyol may be 1.
	Secondly, with respect to claim 19, applicants have failed to specify the basis for the claimed weight percent values.  It is unclear if the weight percent values are based on the total weight of the isocyanate component.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (US 2008/0300338 A1).
	Example 4 (paragraph [0274]) and Example 5 (paragraph [0275]) of Wagner et al. disclose compositions comprising polyether polyol, corresponding to applicants’ component B1); hydroxyethyl acrylate, corresponding to applicants’ component B2); and diphenylethene, corresponding to applicants’ B3). 
5.	Claims 1-4, 9-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 6,136,883).
	Example 1 of Yang et al. disclose a first resin component comprising p-MDI (Polymeric MDI contains a significant amount of MDI; therefore, the limitation of claim 10 is met) and a second resin component comprising polyester diol (in view of the use of difunctional reactants to produce the polyester) having an OH number of 270; hydroxyethyl methacrylate; and styrene, which meets applicants’ B3).  The components are combined and used to produce a composite.  The composites are useful for producing articles corresponding to those claimed.  See column 1, lines 34+.
s 1-6, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 6,136,883).
	Yang et al. disclose a first resin component comprising a polyisocyanate, such as p-MDI (Polymeric MDI contains a significant amount of MDI; therefore, the limitation of claim 10 is met) and a second resin component comprising polyester diol (in view of the use of difunctional reactants to produce the polyester) having an OH number of 100-300; hydroxy alkyl acrylate; and an ethylenically unsaturated component, such as styrene, which meets applicants’ B3).  See column 2, line 45 through column 8.  Though other ethylenically unsaturated compounds are disclosed, as well as other amounts of the ethylenically unsaturated compounds and hydroxy alkyl acrylate, given the disclosed ethylenically unsaturated compounds and the disclosed amount ranges of the ethylenically unsaturated compound and hydroxy alkyl acrylate, the position is taken that employing styrene or a disclosed variant thereof and amounts of components that correspond to those claimed would have been obvious.  The components are combined and used to produce a composite.  The composites are useful for producing articles corresponding to those claimed.  See column 1, lines 34+.
7.	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 6,136,883).on view of WO 2015/155195 A1.
	Yang et al. disclose a first resin component comprising a polyisocyanate, such as p-MDI (Polymeric MDI contains a significant amount of MDI; therefore, the limitation of claim 10 is met) and a second resin component comprising polyester diol (in view of the use of difunctional reactants to produce the polyester) having an OH number of 100-300; hydroxy alkyl acrylate; and an ethylenically unsaturated component, such as 
8.	Though the primary reference discloses the production of composites, the reference is silent with respect to the use of vacuum infusion molding to produce such articles as wind generator blades.  However, the use of analogous compositions in vacuum infusion molding processes to produce wind generator blades was known at the time of invention, as evidenced by the disclosure within pages 14-16 of WO 2015/155195 A1.  Accordingly, the position is taken that it would have been obvious to produce such articles using the composition of the primary reference within a vacuum infusion molding process.
9.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765